DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method of electroporating adipocytes.
Group II, claim(s) 11-12, drawn to an electroporation device. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a first electrode having a first contact surface, a second electrode having a second contact surface, a treatment zone defined therebetween, and the electrodes configured to be positioned with the treatment zone including an adipose layer of tissue. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent App. Pub. 2003/0149451 to Chomenky.
Chomenky teaches a first electrode (Fig. 1, 14) having a first contact surface, a second electrode (16) having a second contact surface, a treatment zone defined therebetween, and the electrodes configured to be positioned with the treatment zone including an adipose layer of tissue (22 is a layer including adipose tissue and is in the treatment zone between the first and second electrodes). 
During a telephone conversation with Brandon Mecham on 02/22/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2003/0149451 to Chomenky. 
Regarding Claim 11, an electroporation device (Fig. 1) for use with a fold of tissue (18), the fold of tissue including a skin layer (20), an adipose layer (22), and a smooth muscle layer (as disclosed in Applicant’s specification, Par. 0092, smooth muscle layers are located in structures such as blood vessels and are attached to hair follicles; a layer of skin comprises hair follicles and subcutaneous fat is vascularized tissue and therefore includes blood vessels; therefore the fold of tissue is interpreted to comprise a smooth muscle layer since smooth muscle is located in structures included in the fold of tissue), the electroporation device including: a frame (Par. 0044, the handheld applicator constitutes a frame); a first electrode (14) coupled to the frame, the first electrode having a first contact surface defining a first perimeter (See Annotated Fig. 1 below); a second electrode (16) coupled to the frame opposite the first electrode, the second electrode having a second contact surface defining a second perimeter, wherein the first contact surface and the second contact surface define a treatment zone therebetween; and wherein the first and second electrodes are configured such that the tissue positioned within the treatment zone includes a skin layer, an adipose layer, and a surface muscle layer (the tissue fold includes a skin layer 20, an adipose layer 22 which contains subcutaneous fat as disclosed in Par. 0044; as discussed above, smooth muscle is found in blood vessels and attached to hair follicles, these structures would be found in subcutaneous fat and skin, therefore the tissue contains a  
    PNG
    media_image1.png
    465
    597
    media_image1.png
    Greyscale
muscle layer). 
Furthermore, the fold of tissue positioned with within the treatment zone is not part of the electroporation device.  Therefore, the limitation of “the tissue positioned within the treatment zone includes a skin layer, an adipose layer, and a surface muscle layer” is an intended use of the device, and as a result, the device need only be capable to be positioned on a treatment zone including a skin layer, and adipose layer, and a surface muscle layer.  Chomenky teaches the device is capable to be applied to a skin layer and an adipose layer (Fig. 1, Par. 0044) and, as discussed above, these layers may include smooth muscle which can be found in the walls of blood vessels and attached to hair follicles.  Smooth muscles found in these layers meets the limitations of a surface muscle layer as these tissues are located at or near the surface of the skin.  Therefore, the device is configured such that the tissue positioned within the treatment zone includes a skin layer, an adipose layer, and a surface muscle layer. 
Regarding Claim 12, Chomenky teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the tissue positioned within the treatment zone does not include skeletal muscle (Chomenky’s disclosure does not teach applying the device to skeletal muscle; Pars. 0032 and 0044 disclose applying the device to skin and subcutaneous fat which are not known to include skeletal muscle). 
Furthermore, the fold of tissue positioned with within the treatment zone is not part of the electroporation device.  Therefore, the limitation of “the tissue positioned within the treatment zone does not include skeletal muscle” is an intended use of the device, and as a result, the device need only be capable to be positioned on a treatment zone such that the tissue positioned within the treatment zone does not include skeletal muscle.  The device of Chomenky may be applied to any body location determined appropriate by the health care provide or user for the purpose of reducing subcutaneous fat deposits (Par. 0032), and there is no feature disclosed by Chomenky that would limit the device to only be apply to tissues including skeletal muscle. Therefore, the device is configured such that the tissue positioned within the treatment zone does not include skeletal muscle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,922,709 to Zhang.  Zhang teaches an electroporation device (Fig. 10A) which includes a first electrode and a second electrode, and which may be applied to a fold of skin (Fig. 11). 
US Patent App. Pub. 2011/0112520 to Michael. Michael teaches an electroporation device (Fig. 1) which includes a first electrode (13) and a second electrode (12), and which may be applied to a fold of tissue which includes a skin layer (15) and an adipose layer (16). 
Martinez-Lemus et al. “The Dynamic Structure of Arterioles”. 2012. Basic Clin Pharmacol Toxicol. Accessed at: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4435689/.  Martinez-Lemus teaches that arterioles comprise smooth muscle (Page 1, Introduction, lines 3-4).
Georgescu et al. “Dysfunction of human subcutaneous fat arterioles in obesity alone or obesity associated with Type 2 diabetes”. 2011. Clin Sci (Lond). Accessed at: https://pubmed.ncbi.nlm.nih.gov/20979575/. Georgescu teaches that arterioles are found in subcutaneous adipose tissue (Abstract; arterioles were dissected from subcutaneous adipose tissue). 
Grizelj et al. “Reduced flow-and acetylcholine-induced dilation in visceral compared to subcutaneous adipose arterioles in human morbid obesity. 2015. Microcirculation. Accessed at: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4779122/.  Grizelj teaches that arterioles are found in subcutaneous adipose tissue (Abstract; the study investigates dilation in subcutaneous adipose tissue arterioles). 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./               Examiner, Art Unit 3783   

/BRANDY S LEE/               Primary Examiner, Art Unit 3783